Citation Nr: 1310757	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-15 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to November 2005.  

This appeal to the Board of Veterans' Appeals (Board) arose from various rating decisions issued by the RO.  

In a February 2008 rating decision, which was issued in March 2008, the RO denied entitlement to service connection for GERD.  In March 2008, the Veteran filed a notice of disagreement (NOD) with the denial of his claim.  A statement of the case (SOC) was issued in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2010.

In a January 2009 rating decision, which was issued in February 2009, the RO, inter alia, denied entitlement to service connection for PTSD.  In March 2008, the Veteran filed an NOD with the denial of his claim.  An SOC was issued in August 2010, and the Veteran filed a substantive appeal, via a VA Form 9, in August 2010.  

In a March 2011 rating decision, the RO denied service connection for hypertension, after which the Veteran submitted an NOD in April 2011.  An SOC was issued in May 2011, and the Veteran filed a substantive appeal, via a VA Form 9, in June 2011.  

The record reflects that the Veteran's claim involving a psychiatric disorder has been previously adjudicated as entitlement to service connection for PTSD.  However, the issue has been properly re-characterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as the record contains various diagnoses of acquired psychiatric disorders, including PTSD, panic disorder with agoraphobia, anxiety, and insomnia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In February 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.  During the Board hearing, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2012).  

The Board's disposition of the claims of service connection for gastroesophageal reflux disease (GERD) and hypertension is set forth below.  The claim for service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

During the February 2013 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw from appeal the matters of service connection for GERD and hypertension.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issues of entitlement to entitlement to service connection for GERD and hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the Introduction, the Veteran perfected an appeal as to the issues of entitlement to service connection for GERD and hypertension by filing a timely NOD and substantive appeal following the issuance of the rating decisions that denied those claims.  See March 2010 and May 2011 VA Form 9.  

The Veteran was afforded an opportunity to testify before the undersigned Veterans Law Judge at a Travel Board hearing in February 2013.  At that hearing, the Veteran testified that he wished to withdraw the issues of entitlement to service connection for GERD and hypertension.  See hearing transcript, p. 3.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c) (2012).

Because the Veteran has expressed his desire to withdraw his appeal as to the service connection claims involving GERD and hypertension, and because his hearing testimony has been reduced to writing, which is associated with the record, the Board finds the Veteran has effectively withdrawn his appeal as to the issues of service connection for GERD and hypertension.  As the Veteran has withdrawn those issues, there remain no allegations of error of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matter, and they must be dismissed.


ORDER

The appeal as to the issues of entitlement to service connection for GERD and hypertension is dismissed.  


REMAND

The Veteran has asserted that he has PTSD related to events that occurred during his active military service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge from service when all evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

The Board notes, however, that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims such as the Veteran's, which was pending before VA on or after July 12, 2010.  See 75 Fed. Reg. 39,843. 

Pursuant to 38 C.F.R. § 3.304(f), as revised, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The Veteran has asserted that his PTSD is related an incident when he was injured after the entry control point where he was stationed in Kuwait was stormed by third country nationals (hereinafter "stressor number 1").  Review of the record reveals that the Veteran is service-connected for residuals of a left wrist and elbow disability based upon an injury incurred in service.  See June 2006 rating decision.  The Veteran has asserted that the event in service that caused his left arm and wrist disabilities is the same in-service event that caused his PTSD.  See February 2013 hearing transcript.  Therefore, the Board finds that stressor number one is indirectly verified.  

The Veteran has also consistently asserted that he feared for his life while serving in Kuwait because he was stationed at an entry point and he feared not knowing when someone or something would come onto base and cause harm to him or others.  In this regard, the Veteran testified that he served on the quick reaction force, which required that he and others search incoming vehicles for various explosives and was stressful because you never knew what was going to happen.  See December 2008 statement from the Veteran; February 2013 hearing transcript.  

The Veteran's DD Form 214 reflects that he was deployed to Kuwait in 2004.  The Board also notes the Veteran is competent to report the events that occurred during service, as he has first-hand knowledge of those events.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As such, the Board finds that the Veteran's assertions regarding the types of duties he performed during service appear to be consistent with the places, types, and circumstances of his service in Kuwait.  Therefore, the Board finds that the Veteran's claimed stressor regarding fearing for his life while serving in Kuwait triggers the application of the amended regulations with respect to the fear of hostile military activity.  

Consequently, resolving all reasonable doubt in the Veteran's favor, and consistent with recent regulatory amendments, the Board finds that the Veteran's lay assertions regarding fearing for his life while serving in Kuwait may be accepted as sufficient evidence that the alleged stressors occurred-provided that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressors are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressors.  

There is no examination report or opinion of record from a VA or VA contracted psychiatrist or psychologist which confirms that the Veteran's reported stressors of fearing for his life while serving in Kuwait is adequate to support a diagnosis of PTSD, and that opines whether the Veteran's symptoms are related to the claimed stressor.  In fact, there is conflicting evidence of record with respect to whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  

Outpatient treatment records from VA show that the Veteran was initially diagnosed with PTSD in May 2008; a diagnosis that has continued since that time.  Likewise, in July 2010, the Veteran's treating psychiatrist, Dr. D.Y.S., submitted a statement indicating that the Veteran has been treated for PTSD and panic disorder with agoraphobia since March 2009.  

During a December 2008 VA examination, the Veteran  reported his military history and current symptoms.  The VA examiner rendered a diagnosis of substance abuse on Axis I and specifically stated that the Veteran does not meet the diagnostic criteria of PTSD according to the DSM-IV because he was very specific in that he denied feeling horror or helplessness and he did not have recurrent recollections of the trauma.  The examiner also noted the Veteran did not feel that he was in danger of death, threatened death, or serious injury.  The examiner noted the Veteran's report of some dreams of the in-service event and difficulty staying asleep but he stated that the criteria for PTSD were not met.  

The opinion of the December 2008 VA examiner is not considered adequate evidence because the examiner did not adequately consider the Veteran's stressor with respect to fearing for his life while serving in Kuwait, as the examiner did not confirm that the stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  

In addition, the December 2008 VA examination report appears to be inherently inconsistent with respect to the symptoms the Veteran experiences.  In this regard, while the VA examiner noted the specific PTSD criteria that were not met, i.e., feeling horror or helplessness, feeling in danger of death, threatened death, or serious injury, and having recurrent recollections of the trauma, the examination report reflects the Veteran reported that, during the in-service traumatic event, he felt intense fear and believed his life was threatened.  He also reported that he has a persistent, recurrent, distressing dream about the in-service event.  See December 2008 VA examination report.  The VA examiner did not explain why the Veteran's reported symptoms did not meet the criteria for PTSD; nor did the examiner address the other competent medical evidence of record that contains a diagnosis of PTSD.  

Because the evidentiary record does not contain an adequate opinion that addresses whether the Veteran's reported stressors are adequate to support a diagnosis of PTSD and are related to his current symptoms, and given the conflicting evidence regarding whether the Veteran meets the diagnostic criteria for PTSD, the Board finds that further medical examination and opinion is needed to resolve the matter of service connection for PTSD.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Also, as indicated above, the Veteran has been variously diagnosed with psychiatric disabilities other than PTSD, including anxiety, insomnia, and a panic disorder with agoraphobia.  See VA treatment records dated from 2007 to 2013.  The VA treatment records show the Veteran's diagnoses were based upon his report of serving in Iraq and Kuwait, as well as his reported symptoms; however, no medical professional has specifically related the Veteran's current psychiatric diagnoses to his military service.  Indeed, because the December 2008 VA examiner did not diagnosis a psychiatric disorder on Axis I, he did not provide a nexus opinion as to any such disability.  On remand, the examiner should also opine, with respect to any psychiatric disorder other than PTSD deemed to exist currently or at any time pertinent to the current claim, whether such disability is medically-related to the Veteran's military service, including his reported in-service traumatic events.  

Accordingly, the RO should arrange for the Veteran to undergo a VA mental disorders examination, by a psychiatrist or psychiatrist , at a VA medical facility (or VA contract facility),.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim (as the claim will be considered on the basis of the current record).  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO  should obtain and associate with the claims file a copy of the notices of the date and time of the examination sent to him by the pertinent medical facility.  

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should obtain and associate with the claims file all outstanding, pertinent records including VA treatment records from the South Texas Health Care System dated from January 2013.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since January 2013.  In doing so, the RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should explain what is needed to substantiate a claim for service connection for PTSD, to include under the revised version of 38 C.F.R. § 3.304(f).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the expanded claim for service connection on appeal.  The RO's adjudication of the claim should include consideration of all pertinent evidence added to the record since the RO's last adjudication of the claim. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the South Texas Health Care System all outstanding records of mental health evaluation and/or 
treatment of the Veteran, dated since January 2013..  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

In the letter, explain what is needed to substantiate the claim for service connection for PTSD, to include under the revised version of 38 C.F.R. § 3.304(f).  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159 (2012).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses have been associated 
with the claims file, arrange for the Veteran to undergo a VA mental disorders examination, by a psychiatrist or psychologist at a VA medical facility (or VA contract facility), to determine the nature and etiology of any currently diagnosed psychiatric disability.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies-to include psychological testing, if warranted-should be accomplished (with all results made available to the requesting individual prior to the completion of his or her report) and all clinical findings should be reported in detail.  

The examiner should clearly indicate whether the Veteran currently meets-or, at any time pertinent to the current claim on appeal, has met-the diagnostic criteria for PTSD.  In rendering this determination, the examiner should consider only the Veteran's stressor involving fear associated with hostile military or terrorist activity-specifically, fearing for his life while serving in Kuwait, and indirectly verified stressor of being rushed by third country nationals while serving in Kuwait at a control entry point. 

If a diagnosis of PTSD resulting from one or both identified stressors is warranted, the examiner should fully explain how the diagnostic criteria are met, to include commenting upon the link, if any, between the stressor and the Veteran's symptoms.

As regards psychiatric disability other than PTSD, the examiner should clearly identify all such disability(ies) deemed to currently exist-or to have validly existed at any time pertinent to the current claim on appeal.  Then, with respect to each such diagnosed disability, the examiner should indicate whether it is at least as likely as not (i.e., there is a 50 
percent or greater probability) that such disability had its onset during or is otherwise medically-related to service, to include one or both identified stressor(s),

In rendering the requested opinions, the examiner should consider and discuss all pertinent lay and medical evidence, to include VA treatment records and examination reports, as well as the July 2010 letter from Dr. D.Y.S.  

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in printed (typewritten) report.

5. If the Veteran fails to report to the scheduled examination, 
obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

6. To help avoid future remand, ensure that all requested 
actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7. After completing the requested actions, and any additional 
notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

8. If the benefit sought on appeal remains denied, furnish the 
Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


